February 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  GRANT MACKAY DEMOLITION COMPANY, INC., GRANT MACKAY
  COMPANY, INC., MACKAY DEMOLITION COMPANY AND GRANT
             MACKAY, INDIVIDUALLY, Appellants

NO. 14-13-01140-CV                          V.

     NANCY LAY, ASHLEY LAY SCHAFFER, MELANIE LAY PLATT,
            BETHANY LAY AND RACHEL LAY, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on December 19, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Grant Mackay Demolition Company, Inc., Grant Mackay Company,
Inc., Mackay Demolition Company and Grant Mackay, Individually.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.